Smith, Judge.
On certiorari to the Supreme Court, this case was reversed. Therefore this case, as published in McKemie v. Great American Ins. Co., 149 Ga. App. 19 (253 SE2d 399) (1979), is vacated and the opinion of the Supreme Court in *105Great American Ins. Co. v. McKemie, 244 Ga. 84 (1979),is adopted as the decision of this court.
Submitted November 13, 1978 —
Decided October 30, 1979.
Arnold Hammock, for appellant.
Jesse W. Walters, for appellee.

Judgment reversed.


Deen, C. J., and Banke, J., concur.